People v Bryant (2018 NY Slip Op 07140)





People v Bryant


2018 NY Slip Op 07140


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-09154
 (Ind. No. 10065/90)

[*1]The People of the State of New York, respondent,
vMaurice Bryant, appellant.


The Legal Aid Society, New York, NY (Harold V. Ferguson, Jr., of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant pursuant to CPL 450.10(5) from an order of the Supreme Court, Kings County (Neil Jon Firetog, J.), entered August 28, 2014, which denied, without a hearing, his motion pursuant to CPL 440.30(1-a) for forensic DNA testing of certain evidence.
ORDERED that the order is affirmed.
We agree with the Supreme Court's determination to deny, without a hearing, the defendant's motion pursuant to CPL 440.30(1-a) for forensic DNA testing of certain evidence, since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had DNA tests been performed and the results admitted at trial (see CPL 440.30[1-a]; People v Villafane, 129 AD3d 748, 748; People v Griffin, 121 AD3d 1127, 1127; People v Johnson, 112 AD3d 969, 969-970).
BALKIN, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court